Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 1 of 39 PageID 6903




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,

          Plaintiff,
 v.                                              Case No. 8:18-cv-2608-T-23AAS

 RAKESH DIXIT, FERON
 KUSTOMARKOS, E-INTEGRATE,
 INC., KNOWMENTUM, INC, and
 MEDIA SHARK PRODUCTIONS, INC.,

       Defendants.
 ________________________________________/

                         REPORT AND RECOMMENDATION

          HealthPlan Services moves for entry of default judgment against all the

 defendants. (Doc. 273). Separately, HealthPlan requests other sanctions, show cause

 orders, and attorney’s fees against Mr. Dixit, Media Shark Productions, and

 Knowmentum (the Dixit defendants) (Doc. 226), and requests Mr. Dixit’s compliance

 with a prior court order and sanctions (Doc. 248).1 Mr. Dixit opposes the motions.

 (Doc. 285-1). No other defendant responded, and the corporate defendants, in

 violation of Local Rule 2.03(e), have been without counsel since March 2, 2020.

 I.       BACKGROUND

          A.    The Parties

          HealthPlan provides software applications to insurance and managed care

 industries. (Doc. 37, ¶ 15). HealthPlan alleges it developed “the most technologically



 1   A January 24, 2020 order adjudicated part of the motion. (Doc. 252).
                                             1
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 2 of 39 PageID 6904




 advanced software platform available to the insurance and managed care industries.”

 (Id. at ¶ 16).

        HealthPlan hired Rakesh Dixit and his company, E-Integrate, to help develop

 the software platform. (Id. at ¶ 18). HealthPlan hired Feron Kutsomarkos 2 and Media

 Shark to commercialize, market, and promote the software platform. (Id. at ¶ 21).

 Ms. Kutsomarkos owned Media Shark, but now Mr. Dixit owns Media Shark. (Id. at

 ¶ 14). Mr. Dixit used his software development company, Knowmentum, to market

 HealthPlan’s software platform as his own. (Id. at ¶¶ 13, 62–65). Mr. Dixit controls

 E-Integrate, Media Shark, and Knowmentum. (Doc. 281, 7:18–24).

        Mr. Dixit has cycled through five lawyers and, despite numerous assurances

 new counsel would appear, is proceeding pro se. Ms. Kutsomarkos discharged her

 counsel (Mr. Dixit’s brother) and is now proceeding pro se. At a February 25, 2020

 hearing, both Mr. Dixit and Ms. Kutsomarkos testified that Mr. Dixit has sole

 authority for retaining counsel for the three corporate defendants. Because new

 counsel has not appeared, the corporate defendants can no longer appear and be

 heard. See Local Rule 2.03(e), M.D. Fla.

        B.        Discovery Violations

        On April 19, 2019, HealthPlan moved to compel all the defendants to amend

 their initial disclosures. (Doc. 81, pp. 2–3). HealthPlan also identified ten disputed


 2 Ms. Kutsomarkos filed for bankruptcy on March 13, 2020 in the Eastern District of
 Michigan. (Doc. 286-1). As a result, an automatic stay went into effect for Ms.
 Kutsomarkos. 11 U.S.C. § 362(a). A July 8, 2020 bankruptcy order allows HealthPlan
 to pursue, obtain, and enforce injunctive relief in this case against Ms. Kutsomarkos.
 In re Kutsomarkos, 20-43741-MAR (July 8, 2020).
                                            2
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 3 of 39 PageID 6905




 requests for production for Mr. Dixit, eight disputed requests for production for

 Knowmentum, and five disputed requests for production for Media Shark. (Id. at pp.

 3–23). Before a May 3, 2019 hearing, HealthPlan stated that despite receiving a

 production of documents and amended initial disclosures from the Dixit defendants,

 HealthPlan’s motion to compel remained unresolved. (Doc. 89, p. 3). HealthPlan said

 the produced documents lacked metadata and had confusing Bates prefixes and

 ranges. (Id.).

        A May 3, 2019 order (after a hearing) required the defendants to amend their

 initial disclosures by May 10, 2019. (Doc. 93, ¶ 2). HealthPlan’s remaining requests

 (Doc. 81) were taken under advisement (Doc. 93, ¶ 2) pending continuation of the

 hearing to May 23, 2019 so the parties could meet and resolve or narrow the

 remaining discovery disputes (Doc. 93, ¶ 1).

        At the May 23, 2019 hearing, HealthPlan and the Dixit defendants announced

 they resolved HealthPlan’s motion by the Dixit defendants agreeing to amend their

 discovery responses and productions. (Doc. 111, 7:18–8:7). A May 23, 2019 order

 granted in part HealthPlan’s motion and granted the parties’ joint request for a post-

 production discovery hearing in July 2019. (Docs. 108, 109, 111).

        At the July 29, 2019 hearing, the court and the parties spent over two hours

 addressing discovery disputes. (Doc. 128). A July 30, 2019 order required the Dixit

 defendants to designate lead counsel to address discovery issues and communicate

 with opposing counsel, provide amended responses to HealthPlan’s interrogatories,

 amend their responses to HealthPlan’s requests for production, present a reasonable


                                           3
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 4 of 39 PageID 6906




 estimated time frame for production of documents responsive to HealthPlan’s

 requests, fix the Bates prefixes and numbers on documents responsive to

 HealthPlan’s discovery requests, and produce a privilege log. (Doc. 141). The court

 granted the parties’ request for another discovery hearing and required Mr. Dixit and

 Ms. Kutsomarkos to attend. (Id. at ¶ 12).

       The Dixit defendants designated lead counsel (Doc. 150) but did not comply

 with the rest of the July 30th order so HealthPlan moved for sanctions (Doc. 168).

 HealthPlan also argued designated lead counsel failed to act as lead counsel. (Id. at

 pp. 4–7). HealthPlan sought attorney’s fees and a show cause order. (Id. at p. 8). The

 Dixit defendants argued their designated lead counsel was conferring with

 HealthPlan as required and had addressed the discovery issues. (Doc. 184).

       On September 26, 2019, HealthPlan again moved for sanctions against the

 Dixit defendants. (Doc. 190). HealthPlan indicated the Dixit defendants still had not

 complied with the July 30th order even after extensions. (Id. at pp. 4–9). HealthPlan

 renewed its requests for attorney’s fees and a show cause order. (Id. at pp. 9–11). The

 Dixit defendants did not respond.

       At an October 16, 2019 hearing, HealthPlan stated the Dixit defendants still

 had not complied with the July 30th order. (Doc. 203; see also Doc. 191, pp. 3–10).

 After an almost three-hour hearing, an October 18, 2019 order required the Dixit

 defendants to complete all previously ordered discovery by October 31, 2019,

 HealthPlan to review the discovery and identify any remaining deficiencies by

 November 15, 2019, the Dixit defendants to cure those deficiencies by November 22,


                                             4
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 5 of 39 PageID 6907




 2019, and HealthPlan to renew their motion for sanctions if the Dixit defendants

 failed to cure the deficiencies by December 6, 2019, with the Dixit defendants to

 respond by December 13, 2019. (Doc. 200). Additionally, the October 18, 2019 order

 granted HealthPlan’s motions for sanctions (Docs. 168, 190) to the extent that the

 Dixit defendants must pay HealthPlan’s reasonable attorney’s fees and costs. 3 (Doc.

 200, ¶ 2).

        Due to the parties’ penchant for filing discovery motions without properly

 conferring, a separate order required counsel to meet weekly in person. (Doc. 199, ¶¶

 2–3). The parties’ weekly joint notice to the court would outline any discovery

 disputes addressed, any agreements or resolutions, and the progress of discovery. No

 party could file a discovery motion until a dispute was discussed at two meetings. (Id.

 at ¶ 4).

        At an October 30, 2019 meeting, the Dixit defendants represented their

 amended discovery responses would be timely completed by October 31, 2019 and

 they would provide a privilege log. (Doc. 207, pp. 2, 4–5). But on November 1, 2019,

 the Dixit defendants successfully sought an extension. (Doc. 209). At a November 8,

 2019 meeting, HealthPlan acknowledged receiving the production, but the documents

 were the same as what was produced on June 17, 2019 and did not comply with the

 electronically stored information (ESI) order. (Doc. 213, p. 3). Additionally, the

 amended discovery responses had little to no substantive changes. (Id. at p. 4). The



 3HealthPlan requested $54,163.25 in attorney’s fees and costs. (Doc. 206). A
 December 20, 2019 order awarded $36,490.00. (Doc. 234).
                                           5
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 6 of 39 PageID 6908




 Dixit defendants’ counsel (not lead counsel) stated he sent the wrong version and

 would send the “better version” that day or the next. (Id.).

       At a November 13, 2019 meeting, HealthPlan followed up on the “better

 version” of the amended responses for production, and the Dixit defendants’ counsel

 (not lead counsel) stated he would send the “better version” by Friday November 15,

 2019. (Doc. 214, p. 3). HealthPlan sought an update on native versions of documents

 produced on June 17, 2019 reproduced on November 4, 2019, but counsel (again not

 lead counsel) did not have an update. (Id. at pp. 5–6).

       At a November 20, 2019 meeting, the Dixit defendants had not provided a

 “better version” of the amended responses to requests for production, but HealthPlan

 agreed to a let them provide the “better version” by November 29, 2019. (Doc. 219,

 pp. 7–8). The Dixit defendants did not know the status of the native versions of

 documents produced in June 17, 2019 and again on November 4, 2019. (Id. at pp. 10–

 12). After a November 26, 2019 meeting, HealthPlan advised there were no new

 discovery disputes, but the parties were at an impasse on the same discovery disputes

 they have been litigating since June. (Doc. 222, p. 4).

       On December 5, 2019, HealthPlan renewed its motion for sanctions. (Doc. 226).

 HealthPlan asked the court to require the Dixit defendants to certify compliance with

 the October 18, 2019 order, and if not fully complaint, enter default against the Dixit

 defendants; enter a finding of litigation misconduct by the Dixit defendants; require

 the Dixit defendants and their counsel to show cause why they should not be held in

 contempt; and require the Dixit defendants to pay HealthPlan’s fees and expenses.


                                            6
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 7 of 39 PageID 6909




 (Id. at p. 2). After the Dixit defendants sought multiple extensions to respond to

 HealthPlan’s renewed motion (Docs. 231, 232, 235, 239, 240), a December 30, 2019

 order required the Dixit defendants’ lead counsel and Mr. Dixit to respond to

 HealthPlan’s motion at the January 24, 2020 hearing (Doc. 241).

        At the January 24th hearing, the court addressed HealthPlan’s motion for

 sanctions related to outstanding discovery. (Doc. 268, 73:2–5). The Dixit defendants’

 lead counsel pointed to his pending motion to withdraw and his concerns of a conflict

 of interest. (Id. at 74:1–75:4). A January 28, 2020 order continued the hearing to

 February 25, 2020 and gave the Dixit defendants until February 21, 2020 to comply

 with all prior orders. (Doc. 258, ¶¶ 3, 7). If the Dixit defendants did not comply with

 the prior orders, the hearing would become a show cause hearing. (Doc. 268, 94:13–

 95:3; Doc. 258, ¶ 1, 4).

        The day before the February 25th hearing, HealthPlan moved for default

 judgment against all the defendants. (Doc. 273). In that motion and at the February

 25th hearing, HealthPlan effectively outlined how the Dixit defendants still had not

 complied with the prior discovery orders.

        A February 25, 2020 order extended the deadline for Mr. Dixit and Ms.

 Kutsomarkos to respond in writing to HealthPlan’s motion for default judgment.

 (Doc. 276; Doc. 281, 13:7–23). Mr. Dixit, proceeding pro se, 4 timely responded in

 writing and opposed the motion. (Doc. 285-1). Ms. Kutsomarkos did not respond.



 4A March 2, 2020 order permitted all counsel to withdraw and again cautioned that
 corporate defendants cannot proceed without counsel. (Doc. 279).
                                             7
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 8 of 39 PageID 6910




       C.     Laptop Spoliation

       During Ms. Kutsomarkos’s deposition on September 11, 2019, HealthPlan

 learned Ms. Kutsomarkos searched her own laptop for documents and emails

 responsive to HealthPlan’s production requests. (Doc. 191, p. 10). Then Ms.

 Kutsomarkos converted those documents to PDFs without preserving the metadata,

 failed to forensically preserve the contents of the laptop, and gave the laptop to Mr.

 Dixit. (Id.). HealthPlan sought immediate inspection of the laptop. (Id. at p. 11).

       At the October 16th hearing, Mr. Dixit admitted he received the laptop from

 Ms. Kutsomarkos. (Doc. 203, 84:2–8). He testified that, because the laptop “was junk,”

 he upgraded the operating system and replaced the hard drive after copying

 everything Ms. Kutsomarkos had on the laptop. (Id. at 85:14–86:17).

       Because Mr. Dixit testified that he was still using the laptop with a new hard

 drive after wiping the laptop’s prior data, an October 18, 2019 order required him to

 produce the hard drive containing a copy of what had been on Ms. Kutsomarkos’s

 laptop. (Doc. 200). Mr. Dixit was not to access the hard drive or download information

 from the hard drive. (Doc. 203, 87:2–88:7; Doc. 200, ¶ 6(d)). That order required Mr.

 Dixit to provide the hard drive to his counsel the next day, so counsel could transfer

 the hard drive to HealthPlan for an approved vendor’s forensic examination. (Doc.

 203, 87:11–88:15; Doc. 200, ¶ 6(b)). The order also required Mr. Dixit to give the

 original “junk” hard drive to his counsel or document his efforts to locate the original

 hard drive if he could not locate it. (Doc. 203, 88:22–90:23; Doc. 200, ¶ 6(c)). The order

 required Mr. Dixit’s counsel to inform HealthPlan when he received the hard drives


                                             8
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 9 of 39 PageID 6911




 and to file a notice of compliance. (Doc. 200, ¶ 6(e)–(f)). The Dixit defendants’ counsel

 (not lead counsel) filed a timely notice stating he “was in receipt of each hard drive.”

 (Doc. 201).

        At an October 30, 2019 meeting, according to HealthPlan, the Dixit defendants’

 lead counsel refused to discuss scheduling the forensic laptop inspection and insisted

 on negotiating a written protocol beyond what the October 18th order required. (Doc.

 207, pp. 3–4). HealthPlan timely disclosed a forensic expert and sought to schedule

 the inspection for the week of November 11. (Id. at p. 3).

        At a November 8, 2019 meeting, the Dixit defendants’ counsel (not lead

 counsel) insisted on a different process for inspection of the hard drives. (Doc. 213,

 pp. 2–3). Because the parties could not resolve the forensic imaging issues after two

 meetings, HealthPlan requested court intervention. (Doc. 218). A December 19, 2019

 order required lead counsel to turn over the hard drives to HealthPlan’s counsel by 5

 p.m. on Monday December 23, 2019. (Doc. 233, ¶ 3). The order also directed the Dixit

 defendants to pay HealthPlan’s reasonable expenses incurred for the two meetings

 about this issue and for preparing the motion but denied HealthPlan’s remaining

 requests for sanctions. (Id. at ¶ 2).

        On December 22, 2019, the day before the Dixit defendants’ lead counsel was

 required to turn over the hard drive, he moved to withdraw from representing the

 Dixit defendants and E-Integrate. (Doc. 236). Because of the motion to withdraw and

 Mr. Dixit telling lead counsel that “all actions, including the handing over of any

 person items of mine, are suspended,” lead counsel sought direction from the court on


                                            9
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 10 of 39 PageID 6912




  how to proceed. (Id. at p. 2). A December 23, 2019 order took the motion to withdraw

  under advisement and required lead counsel to turn over the hard drives by

  December 23, 2019. (Doc. 238). HealthPlan received a laptop and a single, external

  back-up hard drive. (Doc. 248, p. 3).

        Apparently, however, Mr. Dixit “bricked” the laptop by encrypting it without

  providing a way to access the laptop. (Id. at pp. 1–2). Therefore, HealthPlan sought

  an order to require immediate production of the original hard drive; provide all

  encryption keys and credentials to access the laptop, original hard drive, and external

  hard drive; require a payment of a daily sanction of $1,000; find Mr. Dixit is in

  contempt for violating the October 18, 2019 and December 19, 2019 orders; make Mr.

  Dixit immediately pay HealthPlan the $5,800.00 in reasonable attorneys’ fees

  awarded in the December 19, 2019 order; and award additional reasonable attorney’s

  fees and costs incurred by HealthPlan with the present motion. (Id. at p. 2).

        Despite Mr. Dixit testifying at the October 16th hearing that he put a new hard

  drive in the laptop after backing up the original hard drive (Doc. 203, 86:8–17), at a

  January 24th hearing, Mr. Dixit testified:

        THE COURT: In terms of the – let’s talk about each item separately. So
        the laptop that was in the garage, what hard drive was in that laptop?
        RAKESH DIXIT: What do you mean what laptop -- hard drive. The hard
        drive that was in it when I received it was the hard drive that was in it.
        THE COURT: When you received it from whom?
        RAKESH DIXIT: When Feron [Kutsomarkos] dropped it off at the
        warehouse.
        THE COURT: So you had never removed that hard drive from the
        laptop?
        RAKESH DIXIT: No.



                                            10
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 11 of 39 PageID 6913




  (Doc. 268, 17:7–17). Rather, he “created an image of the hard drive as it was then.

  That’s the drive I was referring to when I said I made changes to the drive so that I

  could upgrade it and update it to do the native file extraction.” (Id. at 18:8–11).

        Despite being told to keep the hard drive pristine at the October 16th hearing,

  Mr. Dixit admitted during the January 24th hearing that he accessed and password

  protected the hard drive before giving it to his attorney. (Id. at 18:16–19:6). Mr. Dixit

  testified that, after being ordered to turn over the hard drive, he added a system-

  generated password for the hard drive and the laptop. (Id. at 19:16–21).

        Mr. Dixit testified he wrote the system-generated password on a Post-It note

  and took the hard drive and the Post-It Note to his counsel (not lead counsel). (Id. at

  20:23–25). Mr. Dixit maintained he gave the Post-It note to his counsel but did not

  explain the importance of the Post-It note. (Id. at 21:5–24). Mr. Dixit claimed he did

  not write the system-generated password down anywhere else. (Id. at 22:3–5).

        At the January 24th hearing, counsel (not lead counsel) stated he received an

  external hard drive and a laptop containing the original hard drive from Mr. Dixit.

  (Id. at 11:9–11). Once counsel received both the laptop and the hard drive, he took

  photos and put them in a cabinet drawer until he transferred them to lead counsel.

  (Id. at 11:21–12:2). Counsel never turned on either device and was unaware of any

  encryption code or password required to access either device. (Id. at 12:3–12). Counsel

  credibly represented he did not receive a Post-It note when receiving the laptop and

  hard drive from Mr. Dixit. (Id. at 12:20–24).

        Lead counsel also credibly represented that when he received the laptop and


                                             11
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 12 of 39 PageID 6914




  hard drive from his co-counsel, he did not receive any Post-It note with an encryption

  key or password. (Id. at 8:1–3, 9:2–9). Lead counsel left the laptop and hard drive on

  a shelf in his office and did not touch either until he gave them to HealthPlan on

  December 23, 2019. (Id. at 8:16–9:1, 9:18–22).

         HealthPlan’s forensic expert explained the laptop is encrypted. (Doc. 273-1, ¶

  10). The encryption software requires either a username and password or a

  decryption key to allow full access to the laptop. (Id. at ¶ 11). Despite the encryption,

  HealthPlan’s expert accessed limited information showing Mr. Dixit powered up the

  laptop on September 25, 2019 and October 18, 2019. (Id. at ¶¶ 14–18). As for the hard

  drive, HealthPlan’s expert stated the hard drive included three back-ups of the

  laptop’s data and each back-up was created on October 19, 2019 (October Back-Ups).

  (Id. at ¶ 20). HealthPlan’s expert concluded none of the October Back-Ups represent

  a complete forensic image of the laptop’s original hard drive because files were

  excluded. For example, a folder containing artifacts about the system and user

  activity was excluded. (Id. at ¶¶ 22–24). HealthPlan’s expert also noted files under

  the folder labeled “Media Shark” were excluded from the October Back-Ups. (Id. at ¶

  25).

         After HealthPlan argued spoliation, Mr. Dixit surprisingly testified that he has

  at least one more (previously undisclosed) back-up hard drive at home that contains

  the same data and is password protected. (Doc. 268, 28:9–21). When questioned about

  this previously undisclosed back-up hard drive, Mr. Dixit testified:

         THE COURT: So this backup that you have, at least one backup that


                                             12
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 13 of 39 PageID 6915




        you have in your possession, that one should be -- should basically be a
        mirror image of what was on the computer at the time that you received
        it from Feron Kutsomarkos?
        RAKESH DIXIT: I believe so. I don’t save things like applications and
        things like that on images, but otherwise the data would be there.

  (Id. at 41:12–19). Mr. Dixit stated he can determine whether it is a complete back-up

  when he reviews the hard drive. (Id. at 44:5–6). The court instructed Mr. Dixit not to

  access the hard drive for any reason. (Id. at 44:7–10).

        A January 24, 2020 order granted HealthPlan’s motion to compel compliance

  and ordered Mr. Dixit to locate all additional back-up hard drives and to deliver those

  back-up hard drives to HealthPlan’s attorney by January 28, 2020. (Doc. 252, ¶¶ 1–

  2). The order required Mr. Dixit to write down any passwords, put the passwords in

  a sealed envelope, and provide that envelope with the additional back-up hard drives

  to HealthPlan’s law firm.5 (Doc. 268, 46:19–23; Doc. 252, ¶ 5). By January 29, 2020,

  Mr. Dixit had to notify the court how many hard drives he turned over and affirm

  that he did not access the hard drives. (Doc. 252, ¶ 9; Doc. 268, 50:18–25).

        Because the court previously granted HealthPlan’s reasonable attorney’s fees

  incurred for meetings about the laptop issue (Doc. 233, ¶ 2(b)), a January 24, 2020

  order awarded $5,800.00 in reasonable attorney’s fees to be paid by February 25, 2020

  (Doc. 252, ¶ 11). The order also awarded HealthPlan its attorney’s fees and costs,

  including reasonable charges from its expert, incurred in preparing the motion to


  5Even though Mr. Dixit said the back-up hard drive had a password, Mr. Dixit did
  not provide a password when dropping off the single, additional back-up hard drive
  and nothing prevented HealthPlan’s expert from accessing this hard drive. (Doc. 256,
  ¶ 4; Doc. 273, p. 24).


                                            13
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 14 of 39 PageID 6916




  compel compliance.6 (Id. at ¶ 12). The court took the remaining sanctions under

  advisement. (Id. at ¶ 13).

          HealthPlan’s expert stated the additional hard drive produced by Mr. Dixit

  was created on September 19, 2019 (September Back-Up). (Doc. 273-2, ¶ 4). The

  September Back-Up included over 15 gigabytes and 30,000 files more than the

  October Back-Ups. (Id. at ¶ 6). HealthPlan’s expert determined the September Back-

  Up and October Back-Ups are incomplete copies of the information on the laptop. (Id.

  at ¶¶ 8–9). HealthPlan’s expert determined fourteen folders were specifically

  excluded from the October Back-Ups and not included in the September Back-Up.

  (Id. at ¶¶ 12–13). Like the October Back-Ups, the September Back-Up did not include

  files that log detailed information about the system and user activity. (Id. at ¶ 15).

  II.     ANALYSIS

          HealthPlan moves for default judgment on two grounds. (Doc. 273, pp. 16–24).

  On the first ground, HealthPlan seeks default judgment against Mr. Dixit and his

  corporate entities for failure to comply with the discovery orders. (Id. at pp. 16–21).

  In a footnote, HealthPlan explains it does not seek a default judgment against Ms.

  Kutsomarkos for failure to comply with discovery orders. (Id. at p. 2, n.2). On the

  second ground, HealthPlan seeks default judgment against all the defendants,

  including Ms. Kutsomarkos, for the spoliation of ESI on Ms. Kutsomarkos’s laptop.

  (Id. at pp. 21–24).

          In his written response, Mr. Dixit argues he complied with all discovery orders


  6   A March 3, 2020 order awarded HealthPlan $29,967.07. (Doc. 280).
                                             14
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 15 of 39 PageID 6917




  and has no discovery left to produce. (Doc. 285-1, p. 1). Mr. Dixit contends Ms.

  Kutsomarkos produced everything requested and only testified that she thought Mr.

  Dixit would wipe the laptop because it was no longer in working order. (Id. at pp. 2–

  3). Mr. Dixit argues he produced the credentials for the laptop and blames his prior

  counsel for not providing those credentials to HealthPlan. (Id. at p. 3). Mr. Dixit

  contends he “made it clear to the court prior to being ordered to produce any

  additional partial backups in his possession, that what he had in his possession was

  not the same as what was originally produced.” (Id.).

        Ms. Kutsomarkos did not respond to HealthPlan’s motion for default judgment.

        A.     Default Judgment Against Knowmentum, E-Integrate, and
               Media Shark

        On November 1, 2019, E-Integrate’s counsel moved to withdraw, and less than

  two months later, on December 22, 2019, Mr. Dixit’s lead counsel moved to withdraw

  from representing Knowmentum, E-Integrate, and Media Shark. (Docs. 208, 236). At

  the January 24th discovery hearing, the court cautioned that counsel must represent

  the corporate defendants. (Doc. 268, 86:9–25). A January 28, 2020 order denying the

  motions to withdraw repeated that corporate defendants must have counsel to be

  heard. (Doc. 257).

        Then, with Mr. Dixit present at the February 25th hearing, the court stated:

        Let me make one more point clear, to the extent that it hasn’t been clear
        from my prior orders. As I’ve already indicated in this hearing, corporate
        entities must be represented in order to proceed in this Court. That’s
        one of our local rules. At this point there has been plenty of time for the
        defendants to have hired new counsel, for the entities to hire new
        counsel, so they’ve been on notice for months now, so it’s not a matter of


                                            15
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 16 of 39 PageID 6918




        delaying the March 20th deadline because now the corporate entities
        need more time to hire new counsel. There has been plenty of that.

  (Doc. 281, 36:23–37:8). Both Mr. Dixit and Ms. Kutsomarkos stated Mr. Dixit controls

  the corporate entities. Since December, Mr. Dixit repeatedly assured the court that

  counsel would appear for the corporate entities. Yet Knowmentum, E-Integrate, and

  Media Shark remain unrepresented months later.

        A corporation can defend against a plaintiff’s claims only through licensed

  counsel. Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985) (“The rule is

  well established that a corporation is an artificial entity that can only act through

  agents, cannot appear pro se, and must be represented by counsel.”); Local Rule

  2.03(e), M.D. Fla. By not obtaining new counsel, the corporation has failed to

  “otherwise defend” against the lawsuit, and the court can enter default judgment.

  Global Tech LED, LLC v. Hilumz Int’l Corp., No. 3:15-cv-553-FtM-29CM, 2018 WL

  2126956, at *4 (M.D. Fla. May 9, 2018); see also McPartland v. ISI Inv. Servs., Inc.,

  890 F. Supp. 1029, 1032 (M.D. Fla. 1995).

        Because Knowmentum, E-Integrate, and Media Shark lack counsel as required

  by the Local Rule 2.03(e) and can no longer defend this action, the Clerk should enter

  default. HealthPlan should be granted leave to file a legal memorandum and evidence

  to establish the truth of its allegations and the amount of damages.

        B.     Default Judgment Against Mr. Dixit and Ms. Kutsomarkos

        HealthPlan argues Mr. Dixit failed to comply with discovery orders under Rule

  37(b) and Mr. Dixit and Ms. Kutsomarkos failed to preserve electronically stored



                                           16
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 17 of 39 PageID 6919




  information (ESI) under Rule 37(e). Mr. Dixit’s conduct warrants entry of default

  judgment on both grounds. Ms. Kutsomarkos’s conduct does not warrant additional

  sanctions and certainly not the extreme sanction of default judgment.

               1.     Rule 37(b) Sanctions Against Mr. Dixit

        A district court has broad authority under Rule 37 to control discovery.

  Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997). “Rule 37

  sanctions are imposed not only to prevent unfair prejudice to the litigants but also to

  [ensure] the integrity of the discovery process.” Aztec Steel Co. v. Fla. Steel Corp., 691

  F.2d 480, 482 (11th Cir. 1982).

        Federal Rule of Civil Procedure 37(b) authorizes the court to impose such

  sanctions “as are just” against a party that disobeys a discovery order. Fed. R. Civ. P.

  37(b)(2). Possible sanctions include, in relevant part: “dismissing the action or

  proceeding in whole or in part,” or “rendering a default judgment against the

  disobedient party.” Fed. R. Civ. P. 37(b)(2)(A)(v)–(vi). “Instead of or in addition to

  [such sanctions], the court must order the disobedient party, the attorney advising

  that party, or both to pay the reasonable expenses, including attorney’s fees, caused

  by the failure, unless the failure was substantially justified or other circumstances

  make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C) (emphasis added).

        Although default judgment is a sanction of “last resort,” such a heavy sanction

  is appropriate when the disobedient party’s noncompliance with a discovery order is

  willful, flagrant, or in bad faith. Malautea v. Suzuki Motor, Co., Ltd., 987 F.3d 1536,

  1542 (11th Cir. 1993); Adolph Coors Co. v. Movement Against Racism and the Klan,


                                             17
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 18 of 39 PageID 6920




  777 F.2d 1538, 1543 (11th Cir. 1985) (citations omitted). The disobedient party’s

  noncompliance with a discovery order cannot result from simple negligence, a

  misunderstanding, or the inability to comply. Malautea, 987 F.3d at 1542. And

  available less drastic sanctions must not be effective in ensuring compliance with the

  court’s orders. Id. But when the noncompliant party shows “a flagrant disregard for

  the court and the discovery process,” the “severe” sanction of default is not an abuse

  of discretion. Aztec Steel Co., 691 F.2d at 481.

                       a.    Mr. Dixit’s Conduct Was Willful, Flagrant, and in Bad
                             Faith

        Mr. Dixit repeatedly failed to comply with this court’s discovery orders.

  Although Mr. Dixit contends he amended his discovery responses and claims he

  complied with the discovery orders, Mr. Dixit’s discovery responses and production

  fall far short of what the orders required.

        First, Mr. Dixit failed to comply with the court’s order requiring production of

  the original hard drive from Ms. Kutsomarkos’s laptop. (Doc. 200). At the October

  16th hearing, when the court asked Mr. Dixit about the laptop, the following

  exchange occurred:

        MR. RAKESH DIXIT: So I have actually had to make significant
        upgrades because it is -- it was junk, quite frankly, it was -- the screen
        wouldn’t stay lit. She testified in the deposition that it was -- I was
        having a tough time even doing the work that she was trying to do on it,
        and I made sure that I took the native files off carefully, I did an upgrade
        of the operating system, and everything else that she had on the
        notebook I backed up, they can have that, I don’t care for it, and --
        because I knew this would come up, and you want to give it to somebody,
        give it to somebody, but the laptop is now fixed, working and I want to
        keep using it.


                                             18
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 19 of 39 PageID 6921




        THE COURT: Where is all of the information backed up?
        MR. RAKESH DIXIT: Probably at my house.
        THE COURT: But on what? On a hard drive?
        MR. RAKESH DIXIT: Hard drive, yeah. Yeah, I’m sorry. Yeah, it’s on a
        device.
        THE COURT: It’s on a different device. So you copied the hard drive of
        the laptop onto this other hard drive is what you're saying.
        MR. RAKESH DIXIT: That’s what I did.
        THE COURT: Okay.
        MR. RAKESH DIXIT: That’s what it is.
        THE COURT: So the hard drive, let’s -- and otherwise, the laptop, did
        you clean the -- did you clean the laptop otherwise of everything that –
        MR. RAKESH DIXIT: I had to actually put in a new hard drive.

                                  *      *        *

        THE COURT: And you said, Mr. Rak Dixit, that you replaced the hard
        drive. Do you have the old hard drive that is no longer being used in the
        laptop?
        MR. RAKESH DIXIT: I’ll check, but there was no reason to keep it.
        THE COURT: If you do have it –
        MR. RAKESH DIXIT: Sure.
        THE COURT: -- provide it with the external hard drive that you
        downloaded everything onto, provide both to your attorneys, and clearly
        mark which one is which, just to make it easier for everybody.
        MR. RAKESH DIXIT: Okay.

  (Doc. 203, 85:14–90:17).

        In summary, Mr. Dixit had to produce both the back-up hard drive and the

  original hard drive, which was supposedly no longer in the laptop. Mr. Dixit was not

  to access the data on the hard drives. Despite Mr. Dixit testifying at the October 16th

  hearing that the laptop had a new hard drive, at the January 24th hearing, Mr. Dixit

  changed his testimony:7

        THE COURT: In terms of the – let’s talk about each item separately. So

  7Despite being placed under oath at the October 16th and January 24th hearings,
  Mr. Dixit’s testimony was inconsistent—even within the same hearing. (See Doc. 268,
  14:11–16; Doc. 203, 4:21–25).
                                             19
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 20 of 39 PageID 6922




        the laptop that was in the garage, what hard drive was in that laptop?
        RAKESH DIXIT: What do you mean what laptop -- hard drive. The hard
        drive that was in it when I received it was the hard drive that was in it.
        THE COURT: When you received it from whom?
        RAKESH DIXIT: When Feron [Kutsomarkos] dropped it off at the
        warehouse.
        THE COURT: So you had never removed that hard drive from the
        laptop?
        RAKESH DIXIT: No.

  (Doc. 268, 17:6–17).

        Even though Mr. Dixit ultimately produced the laptop, HealthPlan’s expert

  explained the laptop is encrypted and cannot be accessed without an encryption key

  or the username and password. (Doc. 273-1, ¶¶ 10, 12). When confronted with this

  information, Mr. Dixit explained the encryption software was already on the

  computer, but, because the laptop had his personal password, he changed the

  password to a system-generated password, put the new password on a Post-It note,

  and gave the Post-It note to his counsel (not lead counsel) with the laptop. His

  counsel, however, credibly stated that Mr. Dixit did not give him any Post-It note and

  Mr. Dixit mentioned nothing to him about a Post-It note.

        Mr. Dixit not only failed to tell his counsel about the new system-generated

  password or the Post-It note, but Mr. Dixit did not alert the court to a possible

  password that could be on the devices. Additionally, the October 19, 2019 order

  directed Mr. Dixit not to access the laptop and hard drive. Yet, at the January 24th

  hearing, when asked if he accessed the laptop, Mr. Dixit said, “It’s my laptop. Of

  course it’s okay to access my laptop.” (Doc. 268, 23:16–17). Rather than seek

  clarification from his counsel or the court, Mr. Dixit accessed the laptop and changed


                                           20
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 21 of 39 PageID 6923




  the password from his personal password to a system-generated password. When

  asked about the October 18, 2019 order, the following exchanged occurred:

        THE COURT: Would it surprise you that my order specifically stated,
        Mr. Dixit must not access any data on the external hard drive or the
        original hard drive? Would that surprise you?
        RAKESH DIXIT: Why would that surprise me?
        THE COURT: Well, I don’t think it should, considering I was very clear
        about that during the hearing as well, so I’m asking you does it surprise
        you.
        RAKESH DIXIT: No.
        THE COURT: But yet you decided to access the hard drive and the
        computer?
        RAKESH DIXIT: You specifically said the data, and I did not.

  (Id. at 26:21–27:18). Not only would HealthPlan’s experts later determined that Mr.

  Dixit had accessed the data, but by changing the password, Mr. Dixit made the laptop

  inaccessible.

        Second, Mr. Dixit failed to comply with the court’s order requiring production

  of the back-up hard drive from Ms. Kutsomarkos’s laptop. (Doc. 200). At the October

  16th hearing, Mr. Dixit testified:

        THE COURT: Where is all of the information backed up?
        MR. RAKESH DIXIT: Probably at my house.
        THE COURT: But on what? On a hard drive?
        MR. RAKESH DIXIT: Hard drive, yeah. Yeah, I’m sorry. Yeah, it’s on a
        device.
        THE COURT: It’s on a different device. So you copied the hard drive of
        the laptop onto this other hard drive is what you’re saying.
        MR. RAKESH DIXIT: That’s what I did.

  (Doc. 203, 86:1–10). After HealthPlan’s expert examined the October Back-Ups,

  HealthPlan’s expert stated the hard drive was created three days after that




                                           21
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 22 of 39 PageID 6924




  testimony—on October 19, 2019.8 (Doc. 273-1, ¶ 20). This timeline directly contradicts

  Mr. Dixit’s testimony and also further showed Mr. Dixit accessed the data on the

  laptop to create the more limited October Back-Ups after being ordered not to access

  the laptop and the data on the laptop. Mr. Dixit also testified that he backed up

  everything from the laptop onto the hard drive, but HealthPlan’s expert stated none

  of the October Back-Ups represent a complete back-up of the hard drive from the

  laptop because files and folders are missing. (Id. at ¶¶ 22–25).

        When Mr. Dixit testified at the January 24th hearing about having another

  back-up (i.e., the September Back-Up), the following exchange occurred:

        THE COURT: . . . Mr. Dixit, the backup that you’re saying -- the backup
        hard drive that you’re saying that you have, at what time did you
        create[] that backup hard drive?
        RAKESH DIXIT: I don’t recall when – there’s several backups. The one
        I believe I gave was the one that was originally made when I was doing
        the native file production.
        THE COURT: So what about these backups that you’re saying you may
        have now, when were they made?
        RAKESH DIXIT: Any time between when I created the -- or updated the
        disk to do the native file production to the time I delivered the laptop.
        It’s not exactly a fast process, so whenever time was available.
        THE COURT: Why were you making the backups?
        RAKESH DIXIT: Why?
        THE COURT: Why do you have these multiple backups?
        RAKESH DIXIT: Well, the first time I actually looked at everything that
        was on the computer was when I was doing the native file production,
        and I found a ton of information on there highlighting fraud from HPS
        that I wanted to make sure I had secured and made available for future
        use.
        THE COURT: So that was the first time. What about after that?
        RAKESH DIXIT: I didn’t get around to doing all of that until later, until
        you said to produce the hard drive and the backup.
        THE COURT: You didn’t get around to doing what?

  8Of note, Mr. Dixit’s creation of the September Back-Up would not come to light until
  the January 24th hearing—over four months after the back-up was created.
                                            22
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 23 of 39 PageID 6925




        RAKESH DIXIT: Making the additional -- all the additional backups.
        THE COURT: So you made those after my -- after the October 16th
        hearing?
        RAKESH DIXIT: Correct.
        THE COURT: So what was the purpose of making additional backups
        at that time?
        RAKESH DIXIT: To make sure I have all of the original data.
        THE COURT: When you say “original data,” so you mean the data that
        was on the laptop at the time that you received it from Feron
        Kutsomarkos?
        RAKESH DIXIT: Yes.
        THE COURT: So this backup that you have, at least one backup that
        you have in your possession, that one should be -- should basically be a
        mirror image of what was on the computer at the time that you received
        it from Feron Kutsomarkos?
        RAKESH DIXIT: I believe so. I don’t save things like applications and
        things like that on images, but otherwise the data would be there.

  (Doc. 268, 39:20–41:19). Based on this testimony, the court ordered Mr. Dixit to

  produce any remaining back-up hard drives. Mr. Dixit produced the September Back-

  Up.

        HealthPlan’s expert stated the September Back-Up was created on September

  19, 2019 and contained additional files and folders not on the October Back-Ups.

  Neither hard drive, however, is a complete forensic image of the laptop. Again,

  HealthPlan’s expert’s review of the hard drive contradicts Mr. Dixit’s testimony

  further showing Mr. Dixit is not credible.

        Third, Mr. Dixit failed to comply with the court’s multiple orders to amend his

  written responses to requests for production, to produce documents, and to provide a

  privilege log for any documents withheld from production. (Docs. 141, 200).

  HealthPlan received Mr. Dixit’s first responses to requests for production on

  February 8, 2019. (Doc. 62-1). Even though Mr. Dixit’s counsel agreed to amend the


                                           23
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 24 of 39 PageID 6926




  responses, the May 31, 2019 amended written responses were still deficient. As a

  result, HealthPlan successfully compelled Mr. Dixit to amend his responses, which

  HealthPlan received on November 4, 2019. However, a comparison of the first

  amended responses dated May 31, 2019 with the court-ordered responses dated

  November 4, 2019 show the responses are identical to each other even showing the

  same June 17, 2019 production date. (Docs. 226-1, 226-2). Mr. Dixit never served

  amended responses.

        Mr. Dixit states “[t]here is nothing left to produce,” but HealthPlan argues the

  supplemental production contained no new documents and instead just re-produced

  previously produced documents. (Doc. 226, p. 2; Doc. 285-1). Additionally, Mr. Dixit

  failed to identify which produced documents responded to which requests for

  production. The second amended responses show only two requests for production

  have responsive documents with identifiable Bates numbers. (See Doc. 226-2). Mr.

  Dixit also failed to identify on a privilege log what documents were withheld as

  privileged but were otherwise responsive to Requests for Production Nos. 9, 45, 46,

  48, 50.

        Fourth, Mr. Dixit failed to comply with the court’s multiple orders requiring

  him to amend his interrogatory answers. (Docs. 141, 200). At the July 29th discovery

  hearing, Mr. Dixit learned HealthPlan sought amended interrogatory answers. (Doc.

  162, 93:1–6). Despite Mr. Dixit’s representations that he amended his interrogatory

  answers, a comparison of the July 29, 2019 interrogatory answers with the October

  31, 2019 interrogatory answers reveal little substantive changes. Mr. Dixit provided


                                           24
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 25 of 39 PageID 6927




  a ten-page rambling narrative to Interrogatory No. 1(a). For his remaining

  interrogatory answers, Mr. Dixit repeatedly referred to his deficient answer to

  Interrogatory No. 1(a). (See Doc. 226-3).

        Finally, Mr. Dixit failed to comply with the court’s order to designate lead

  counsel who would remain lead counsel for the rest of the case. (Doc. 141). Despite

  designating lead counsel, Mr. Dixit refused to cede control and instead undermined

  lead counsel’s efforts to professionally manage and respond to discovery. Then, when

  Mr. Dixit did not want to comply with court orders, he discarded lead counsel.

        Mr. Dixit acted in bad faith and engaged in egregious discovery misconduct.

  He repeatedly violated the court’s discovery orders. He lied under oath about Ms.

  Kutsomarkos’s computer and the back-up hard drives he created. He undermined his

  lead counsel’s attempt to comply with discovery orders and prevent discovery delays.

  Mr. Dixit’s discovery antics warrant the most severe sanction of default judgment.

        Mr. Dixit should pay HealthPlan’s reasonable expenses, including attorney’s

  fees, caused by Mr. Dixit’s failure to comply with court orders. Mr. Dixit’s failure to

  comply with numerous court orders since July 2019 was not substantially justified

  and other circumstances do not make an award of expenses against Mr. Dixit unjust.

  See Fed. R. Civ. P. 37(b)(2)(C).

                      b.     The Prejudice to HealthPlan and the Court Is
                             Significant

        Mr. Dixit’s blatant disregard and willful noncompliance with the court’s orders

  has denied HealthPlan the ability to promptly resolve its claims. See Fed. R. Civ. P.



                                              25
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 26 of 39 PageID 6928




  1 (“These rules . . . should be construed and administered to secure the just, speedy,

  and inexpensive determination of every action.”). “In some cases, the speedy

  resolution of a case may be compromised for the sake of ensuring a just result or

  sparing some expense,” but Mr. Dixit’s unreasonable and unjustified refusal to

  engage in discovery and comply with the court’s discovery orders “hindered the just

  resolution of this cause and increased the cost of the proceedings to all concerned.”

  See Marcelle v. Am. Nat. Delivery, Inc., No. 3:09-cv-82-J-34MCR, 2011 WL 1655531,

  at *2 (M.D. Fla. Jan. 12, 2010), report and recommendation adopted in part by 2010

  WL 1655537 (M.D. Fla. Apr. 23, 2010).

        Central to this litigation is Mr. Dixit’s and Ms. Kutsomarkos’s alleged

  misappropriation and use of HealthPlan’s online software exchange platform. (See

  Doc. 37). Any computers or electronics used by Mr. Dixit and Ms. Kutsomarkos for

  their work with HealthPlan are relevant to whether the individual defendants saved

  trade secret information from HealthPlan on those devices. Mr. Dixit’s actions to

  make Ms. Kutsomarkos’s laptop inaccessible prevent HealthPlan from proving

  whether Mr. Dixit and Ms. Kutsomarkos misappropriated and used HealthPlan’s

  trade secret information. Even though the laptop is inaccessible, HealthPlan’s expert

  determined several folders existed on the laptop that are not on the hard drives. For

  example, one inaccessible folder labeled “ADS” on the laptop is in HealthPlan’s

  amended complaint as part of HealthPlan’s copyrighted materials. (Doc. 37, ¶ 33(f)).

  The contents of the folder are directly relevant to HealthPlan’s claims of copyright

  infringement, but, because Mr. Dixit made the laptop inaccessible, HealthPlan


                                           26
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 27 of 39 PageID 6929




  cannot access this evidence to determine whether it supports HealthPlan’s prima

  facie case.

         Additionally, Mr. Dixit’s discovery strategy to deprive his counsel of authority

  and to provide deficient discovery responses and productions has succeeded in

  depriving HealthPlan of evidence. In addition to thwarting HealthPlan’s ability to

  discover facts to prove its case, Mr. Dixit’s conduct caused HealthPlan to incur

  extensive and unnecessary attorney’s fees and expenses. HealthPlan incurred

  attorney’s fees and expenses for the many discovery motions, five long discovery

  hearings before the court, and many court-ordered attorney meetings. Also,

  HealthPlan incurred additional expenses associated with hiring an expert to

  forensically examine Ms. Kutsomarkos’s laptop and the two hard drives.

         Mr. Dixit’s actions also upended the court’s ability to efficiently manage its

  own docket. Since March 2019, the parties filed over 200 filings relating to discovery

  disputes and not to the merits of the case. The time spent on those matters was time

  diverted from other litigants and cases.

                      c.     Imposing Lesser Sanctions Than Default Judgment
                             Would Be Futile

         HealthPlan asks the court to enter a default judgment against Mr. Dixit on all

  claims and defenses. Given the egregious nature of Mr. Dixit’s discovery violations

  and his flagrant disregard for the court’s orders and the judicial process, the entry of

  default judgment is appropriate. This harsh sanction is warranted under these facts.

  Prior lesser sanctions have not stopped Mr. Dixit’s ongoing violations of court orders.



                                             27
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 28 of 39 PageID 6930




        Rule 37(b)(2) provides for imposing lesser sanctions ranging from staying the

  proceedings until the disobedient party obeys the court’s orders, taking the matters

  addressed in the order as established, or imposing monetary sanctions designed to

  make the moving party whole. Rule 37(b)(2), however, broadly applies to any failure

  to comply with a court order or failure to provide or permit discovery. An offending

  party’s non-compliance with an order could result from more defensible conduct

  ranging from an inability to comply with a discovery order to a misunderstanding to

  simple negligence. Courts must correlate the appropriate sanction with the

  disobedient party’s conduct.

        The court spent significant time trying to guide this case through discovery

  only to have the parties in the same position after nine months of Mr. Dixit’s

  obstruction. Prior orders tried imposing lesser sanctions on Mr. Dixit without success.

  Twelve court orders gave Mr. Dixit additional time to respond to discovery motions

  or to produce already ordered discovery. (See Docs. 71, 119, 126, 159, 172, 175, 179,

  210, 216, 225, 232, 239). The court also ordered Mr. Dixit to select lead counsel who

  would remain lead counsel for the rest of the case to handle all meetings, hearings,

  and negotiations with HealthPlan. (Doc. 141, ¶ 1). Additionally, the court ordered Mr.

  Dixit to attend the discovery hearings. (Id. at ¶ 12).

        Despite requiring Mr. Dixit’s presence at the discovery hearings, Mr. Dixit

  misrepresented facts at those hearings and still failed to comply with discovery

  orders. Three court orders then imposed monetary sanctions. (See Docs. 234, 252,

  280). Even with monetary sanctions, Mr. Dixit continued to ignore court orders and


                                             28
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 29 of 39 PageID 6931




  even directed his attorney not to comply with a court order. (See Doc. 236). Mr. Dixit

  never paid the monetary sanctions9 or provided evidence of an inability to pay.

        Considering Mr. Dixit’s willful, flagrant, and prejudicial conduct, the entry of

  a default judgment and attorney’s fees are warranted. Mr. Dixit’s failure to comply

  with numerous court orders was not substantially justified and other circumstances

  do not make an award of expenses against Mr. Dixit unjust. Lesser sanctions have

  not cured the prejudice, have not ensured compliance with court orders, and have not

  adequately punished Mr. Dixit’s bad faith disobedience.

               2.     Rule 37(e) Sanctions          Against     Mr.   Dixit    and    Ms.
                      Kutsomarkos

         “‘Spoliation is the destruction or significant alteration of evidence, or the

  failure to preserve property for another’s use as evidence in pending or reasonably

  foreseeable litigation.’” Graff v. Baja Marine Corp., 310 F. App’x 298, 301 (11th Cir.

  2009) (quoting West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999)).

  “[S]anctions for discovery abuses are intended to prevent unfair prejudice to litigants

  and to [ensure] the integrity of the discovery process.” Flury v. Daimler Chrysler

  Corp., 427 F.3d 939, 944 (11th Cir. 2005).

        To determine whether sanctions under Rule 37(e) are appropriate, the court

  must determine whether (1) the discovery sought constitutes ESI; (2) the ESI “should

  have been preserved in the anticipation or conduct of litigation”; (3) the ESI “is lost

  because a party failed to take reasonable steps to preserve it”; and (4) the ESI “cannot


  9Mr. Dixit has failed to pay the $72,257.07 in attorney’s fees that the court previously
  ordered. (See Docs. 234, 252, 280).
                                            29
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 30 of 39 PageID 6932




  be restored or replaced through additional discovery.” Fed. R. Civ. P. 37(e). “Once

  these threshold elements are satisfied, sanctions may be appropriate if the Court

  finds prejudice or finds that a party acted with the intent to deprive the moving party

  of the ESI at issue.” Wyndham Vacation Ownership, Inc., et al., v. American

  Consumer Credit, LLC, et al., No. 18-80095-CIV-RUIZ/REINHART, 2019 WL

  4748328, at *5 (S.D. Fla. Aug. 30, 2019). Default judgment should be ordered only

  when lesser sanctions will not suffice. See Flury, 427 F.3d at 944–45.

                      a.    Default Judgment Is Not Appropriate for Ms.
                            Kutsomarkos

        HealthPlan argues Ms. Kutsomarkos engaged in acts of spoliation by self-

  selecting and producing a limited set of documents before turning over the laptop to

  Mr. Dixit. (Doc. 273, p. 22). In 2017, Ms. Kutsomarkos used the laptop when she and

  her company Media Shark worked for HealthPlan. (Doc. 268, 55:18–20). Despite Ms.

  Kutsomarkos receiving the summons in November 2018, Ms. Kutsomarkos turned

  over the laptop to Mr. Dixit around July or August 2019. (Doc. 191-6). Thus, Ms.

  Kutsomarkos had a duty to preserve the laptop and the evidence on it.

        At the January 24th hearing, Ms. Kutsomarkos testified she used the laptop

  to access HealthPlan’s systems through a subset of their system that could not

  otherwise be accessed. (Doc. 268, 55:16–56:4). Ms. Kutsomarkos used the platform

  the entire time she worked for HealthPlan and used the log-in provided by

  HealthPlan. (Id. at 56:12–20). When HealthPlan terminated Ms. Kutsomarkos’s

  contract, HealthPlan did not ask for the laptop or any information she created or



                                            30
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 31 of 39 PageID 6933




  produced on HealthPlan’s platform. (Id. at 58:24–59:6). Additionally, Ms.

  Kutsomarkos believed she completed her discovery production and gave the laptop

  over to Mr. Dixit because of technical problems with the laptop, not to deprive

  HealthPlan of any data. (See Doc. 191-6).

        Ms. Kutsomarkos did not act in bad faith in turning over the laptop to Mr.

  Dixit who had acquired Media Shark, and HealthPlan did not seek the laptop until

  after Ms. Kutsomarkos gave it to Mr. Dixit. (Doc. 268, 57:5–10). Ms. Kutsomarkos’

  role in failing to preserve the laptop and the ESI was not sufficiently willful or in bad

  faith to warrant entry of default judgment against her.

        The court previously ordered Ms. Kutsomarkos to attend multiple discovery

  hearings. (Doc. 141, ¶ 12). Despite residing in Michigan and incurring substantial

  costs to travel to Tampa, Ms. Kutsomarkos faithfully showed up and participated at

  the October 16th, January 24th, and February 25th hearings. (See Docs. 203, 268,

  281). Ms. Kutsomarkos’s testimony was credible and honest at the hearings. Further,

  nothing from her testimony, HealthPlan’s arguments at the discovery hearings, and

  the briefs indicates Ms. Kutsomarkos schemed with Mr. Dixit. Rather, all the issues

  related to the laptop stem from Mr. Dixit’s conduct.

                      b.     Default Judgment Is Appropriate for Mr. Dixit

        Mr. Dixit works routinely with ESI and has been on notice since receiving his

  summons in October 2018 of his duty to preserve ESI for litigation. The laptop

  contains ESI such as emails, documents, and metadata. Mr. Dixit actively concealed

  the data on the laptop by putting a mystery password on the laptop. HealthPlan’s


                                             31
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 32 of 39 PageID 6934




  expert stated the laptop is inaccessible, and the documents and data stored on the

  laptop, which were not produced on either of the two back-up hard drives, cannot be

  recovered or replaced. (See Doc. 273-2).

         As discussed above, Mr. Dixit’s actions to make Ms. Kutsomarkos’s laptop

  inaccessible prevent HealthPlan from gathering evidence to support its claims.

  Whether the laptop is detrimental or helpful to Mr. Dixit’s case is irrelevant at this

  point because no one, other than Mr. Dixit, knows for certain. See Telectron, Inc. v.

  Overhead Door Corp., 116 F.R.D. 107, 133 (S.D. Fla. 1987). (“[W]hile it is now

  impossible to determine precisely what or how many documents were destroyed, the

  bad faith destruction of a relevant document, by itself, ‘gives rise to a strong inference

  that production of the document would have been unfavorable to the party

  responsible for its destruction.’”) (citations omitted).

         Here, the court is not being asked to infer bad faith from “circumstances of

  inadvertent destruction of evidence or negligence in losing material data.” Swoffard

  v. Eslinger, 671 F. Supp. 2d 1274, 1282 (M.D. Fla. 2009). Rather, Mr. Dixit’s

  calculated actions exhibit a “knowing and willful disregard for the clear obligation to

  preserve evidence solely” within his possession and control, and HealthPlan has no

  other source to determine the inaccessible laptop’s contents. Id.

         At the October 16th hearing, Mr. Dixit never once mentioned a password

  despite knowing the laptop was protected by one of his personal passwords. But at

  the January 24th hearing, Mr. Dixit testified under oath about why he accessed the

  laptop in the following exchange with HealthPlan’s counsel:


                                              32
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 33 of 39 PageID 6935




        [MR. FERNANDEZ:] And it was okay in your mind, or in your belief, to
        access the laptop after the Court instructed you not to access it?
        [MR. RAKESH DIXIT:] Nobody would have it if I didn’t access it.
        [MR. FERNANDEZ:] Okay. You accessed the laptop after October 16th,
        correct?
        [MR. RAKESH DIXIT:] The date that I dropped it off is when I accessed
        it.
        [MR. FERNANDEZ:] And you dropped it off on October 19th?
        [MR. RAKESH DIXIT:] I believe so.
        [MR. FERNANDEZ:] And you accessed it for the purpose of encrypting
        the laptop?
        [MR. RAKESH DIXIT:] No.
        [MR. FERNANDEZ:] What was the purpose of accessing the laptop on
        October 19th?
        [MR. RAKESH DIXIT:] Removing my password, personal password, and
        using a system generated password.

  (Doc. 268, 23:18 – 24:8).

        When asked what he did with the system-generated password, Mr. Dixit stated

  he allegedly wrote the password on a Post-It note. However, when asked about the

  Post-It note and Mr. Dixit’s exchange with his attorney when he dropped off the

  laptop, Mr. Dixit testified:

        THE COURT: When he did that did you say, oh, wait, that’s the Post-it,
        be careful, that’s the one password to be able to access all of this data?
        Did you say anything to him to impress upon him the importance of the
        Post-it note?
        RAKESH DIXIT: It already said I.D. and password on it.
        THE COURT: Did you tell him everything had been password protected?
         RAKESH DIXIT: No. I didn’t.
        THE COURT: Why not?
        RAKESH DIXIT: I handed it to him with the Post-it on it, with the I.D.
        and password on the Post-it, and to me that is not something that needs
        to be explained.

  (Id. at 21:11–24). However, both of Mr. Dixit’s counsel credibly represented that Mr.

  Dixit never told them there was a password on the laptop nor did Mr. Dixit provide



                                           33
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 34 of 39 PageID 6936




  any paper containing a password. By changing the password and providing no one

  with the new password, Mr. Dixit made the laptop inaccessible and deprived

  HealthPlan of relevant evidence.

        Despite Mr. Dixit’s remark about the length of time between when he turned

  over the laptop and hard drive to when HealthPlan determined that credentials were

  necessary to access the laptop, that length of time resulted from Mr. Dixit’s delay

  tactics. Mr. Dixit gave the laptop to his counsel (not lead counsel) in October, and

  HealthPlan timely disclosed an expert and sought an inspection of the laptop in early

  November. (Doc. 202, p. 3). At Mr. Dixit’s direction, his counsel did not turn over the

  laptop but tried to institute new protocols (Docs. 202, 213), until a December 19, 2019

  order required counsel to disobey Mr. Dixit and transfer to HealthPlan the laptop and

  hard drive (Doc. 233). Despite ordering Mr. Dixit’s counsel to turn over the laptop and

  hard drive on December 23, 2019, Mr. Dixit attempted again to prevent this exchange

  by having lead counsel move to withdraw and Mr. Dixit telling lead counsel not to

  turn anything over until he had new counsel. (See Doc. 236). Mr. Dixit’s lead counsel

  did not turn over the laptop to HealthPlan until a December 23, 2019 order reaffirmed

  lead counsel’s duty to turn over the laptop on December 23, 2019. (Doc. 238).

        The Southern District of Florida addressed similar circumstances in

  Wyndham. See Wyndham, 2019 WL 4748328. In Wyndham, Mr. Dana Micallef, the

  owner of American Consumer Credit (ACC), allegedly “intentionally deceived

  Wyndham customers into retaining ACC and defaulting on timeshare contracts they

  previously entered into with Wyndham.” Id. at *1. After the court granted


                                            34
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 35 of 39 PageID 6937




  Wyndham’s request for relevant documents from ACC and Mr. Micallef, Mr. Micallef

  tried to prevent Wyndham from receiving the documents by hiring a company to

  relocate equipment and shred documents. Id. at *1, 3. “Only through the intervention

  of the local police department was Wyndham able to secure the documents.” Id. at *2.

  However, Wyndham could not recover any electronic documents and emails because

  Mr. Micallef had sold the computers. Id. at *5. The court found Mr. Micallef acted in

  bad faith and the only appropriate sanction for his conduct was to enter a default

  judgment. Id. at *5–6.

        Mr. Dixit’s actions are as flagrant as Mr. Micallef’s in Wyndham. Mr. Dixit

  knew HealthPlan wanted to examine Ms. Kutsomarkos’s laptop because Mr. Dixit

  was present at that discovery hearing when HealthPlan requested the forensic

  imaging and search of the computer. Mr. Dixit knew litigation was ongoing and any

  evidence showing Mr. Dixit misappropriated HealthPlan’s trade secrets was central

  to the dispute. Knowing these things, Mr. Dixit deliberately concealed the evidence

  on Ms. Kutsomarkos’s laptop that would have been necessary for HealthPlan to prove

  its prima facie case.

         The inherent authority to sanction a party’s spoliation of evidence by granting

  default judgment is a sanction of “last resort” and is appropriate only where lesser

  sanctions are not adequate. Malautea, 987 F.2d 1536, 1542. Here, Mr. Dixit’s

  repeated impermissible actions warrant the ultimate sanction of entry of default

  judgment.

        As already addressed in the Rule 37(b) sanctions section above, the entry of a


                                           35
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 36 of 39 PageID 6938




  default judgment is recommended because none of the lesser sanction previously

  employed have sufficed. This case is in the same posture as it was more than one year

  ago. Mr. Dixit has, willfully, flagrantly, and in bad faith, repeatedly changed his story

  about the now inaccessible laptop and hard drives. Thus, the entry of a default

  judgment against Mr. Dixit is an appropriate sanction for failing to preserve ESI.

        C.     Motion for Sanctions

        Before HealthPlan requested the severe sanction of default judgment,

  HealthPlan moved for several less severe sanctions. (See Docs. 168, 190, 226, 228).

  Previously, various orders granted additional time for discovery compliance, required

  attendance of the individual defendants at discovery hearings, ordered weekly in-

  person discovery meetings, and awarded attorney’s fees as a sanction but did not

  grant contempt or show cause orders (beyond requiring further hearings and progress

  in advance of those hearings). (Doc. 200, 252).

        Even though the court awarded some prior sanctions from HealthPlan’s

  pending motions, HealthPlan still seeks a contempt order for Mr. Dixit, a finding of

  litigation misconduct, adverse jury instructions, show cause orders, and a daily

  sanction against Mr. Dixit. (See Docs. 226, 248). Additionally, HealthPlan also moves

  for attorney’s fees in its December 5, 2019 motion for sanctions. (See Doc. 226). Also

  within those motions, HealthPlan sought default judgment if Mr. Dixit failed to

  comply with any request.

        As discussed above, entry of default judgment—the most severe sanction—is

  appropriate against Mr. Dixit because of his conduct. Default judgment against the


                                             36
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 37 of 39 PageID 6939




  corporate defendants is appropriate because of their failure to retain new counsel to

  defend this action. Because this most severe sanction of default is recommended

  against these four defendants, no additional lesser sanctions are necessary in

  response to the two earlier motions.

  III.   CONCLUSION

         It is RECOMMENDED:

         1.    HealthPlan’s motion for entry of default judgment (Doc. 273) should be

               GRANTED IN PART and DENIED IN PART.

               a.          Knowmentum, E-Integrate, and Media Shark

                      i.        A clerk’s default should be entered against E-Integrate,

                                Media Shark, and Knowmentum.

                     ii.        HealthPlan should be permitted leave to file a renewed

                                motion for default judgment against the corporate

                                defendants that establishes the truth of its allegations and

                                the amount of damages.

                    iii.        Because E-Integrate cannot proceed without counsel, E-

                                Integrate’s counterclaims (Doc. 83) should be dismissed.

               b.          Rakesh Dixit

                      i.        Default judgment should be granted as to Mr. Dixit.

                     ii.        HealthPlan should be permitted leave to supplement the

                                record to establish the truth of its allegations and the

                                amount of damages.


                                               37
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 38 of 39 PageID 6940




                   iii.       HealthPlan should be awarded reasonable attorney’s fees

                              and costs.

                   iv.        HealthPlan should be permitted leave to supplement the

                              record with necessary documentation including affidavits

                              and fee records.

              c.          Feron Kutsomarkos

                     i.       Default judgment should be denied as to Ms. Kutsomarkos.

                    ii.       HealthPlan and Ms. Kutsomarkos should be ordered to file

                              a joint notice addressing the status of Ms. Kutsomarkos’s

                              bankruptcy proceedings.

        2.    HealthPlan’s motions for sanctions (Doc. 226) should be DENIED as

              moot.

        3.    HealthPlan’s additional sanctions in its motion to compel compliance

              (Doc. 248) should be DENIED as moot.

        ENTERED in Tampa, Florida, on July 29, 2020.




                                             38
Case 8:18-cv-02608-SDM-AAS Document 289 Filed 07/29/20 Page 39 of 39 PageID 6941




                                    NOTICE TO PARTIES

           The parties have fourteen days from the date they are served a copy of this

  report    to   file   written   objections to this   report’s proposed findings       and

  recommendations or to seek an extension of the fourteen-day deadline to file written

  objections. 28 U.S.C. § 636(b)(1); 11th Cir. R. 3-1. A party’s failure to object timely in

  accordance with 28 U.S.C. § 636(b)(1) waives that party’s right to challenge on appeal

  the district court’s order adopting this report’s unobjected-to factual findings and

  legal conclusions. 11th Cir. R. 3-1.




                                              39
